      Case 1:19-cv-05174-DLC Document 50 Filed 04/15/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 NATURAL RESOURCES DEFENSE COUNCIL,     :
 INC.,                                  :
                                        :             19cv5174 (DLC)
                          Plaintiff,    :
                                        :          MEMORANDUM OPINION
                -v-                     :               AND ORDER
                                        :
 U.S. ENVIRONMENTAL PROTECTION AGENCY   :
 and                                    :
 ANDREW WHEELER, in his official        :
 capacity as Administrator of the       :
 Environmental Protection Agency,       :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff:
Vivian H.W. Wang
Natural Resources Defense Council
40 West 20th St., Fl. 11
New York, NY 10011
(212) 727-4477

Thomas Zimpleman
Natural Resources Defense Council
1125 15th St. N.W., Suite 300
Washington, D.C. 20005
(202) 513-6244

For defendants:
Tomoko Onozawa
U.S. Attorney’s Office S.D.N.Y.
86 Chambers St., Fl. 3
New York, NY 10007
(212) 637-2721
       Case 1:19-cv-05174-DLC Document 50 Filed 04/15/20 Page 2 of 4



DENISE COTE, District Judge:

     On February 28, 2020, the Natural Resources Defense

Council, Inc. (“NRDC”) requested that this Court vacate a

directive of the U.S. Environmental Protection Agency (the

“EPA”) and remand for further proceedings, following the Opinion

and Order of February 10, 2020 that awarded the NRDC summary

judgment in this case.     See NRDC v. EPA, No. 19cv5174 (DLC),

2020 WL 615072 (S.D.N.Y. Feb. 10, 2020) (the “February

Opinion”).   The February Opinion determined that the EPA

directive, which provided, in part, that “no member of an EPA

federal advisory committee be currently in receipt of EPA

grants” (hereinafter, the “Directive”) was arbitrary and

capricious in violation of the Administrative Procedure Act, 5

U.S.C. § 706. 1   The EPA requests remand without vacatur.         The

NRDC’s request for remand and vacatur is granted.

     “In the usual case, when an agency violates its obligations

under the APA,” courts “vacate a judgment and remand to the

agency to conduct further proceedings.”        Guertin v. United

States, 743 F.3d 382, 388 (2d Cir. 2014) (citation omitted).

“[V]acatur is the normal remedy.”       Allina Health Servs. v.

Sebelius, 746 F.3d 1102, 1110 (D.C. Cir. 2014).         To determine

whether remand without vacatur is superior to vacatur, courts


1 The February Opinion is incorporated by reference, and
familiarity with it is assumed.


                                    2
      Case 1:19-cv-05174-DLC Document 50 Filed 04/15/20 Page 3 of 4



consider the “seriousness of the [action’s] deficiencies and the

likely disruptive consequences of vacatur.”        Id. (citation

omitted); see also Allied-Signal, Inc. v. U.S. Nuclear

Regulatory Comm’n, 988 F.2d 146, 150-51 (D.C. Cir. 1993).

     The normal remedy, remand and vacatur, is appropriate here.

The EPA’s deficiencies in instituting the Directive were

serious.   The February Opinion found that the EPA had failed to

articulate any reason for changing its longstanding practice of

permitting EPA grant recipients to serve on EPA advisory

committees.   The February Opinion also found that the

administrative record produced by the EPA provided no basis for

finding that EPA grant recipients suffered from bias on account

of those grants when they served as members of EPA advisory

committees.

     Vacatur is also appropriate because its consequences are

unlikely to be disruptive.     As explained by the NRDC, vacatur

would not require the EPA to reopen the composition of any

advisory committees right now.     It simply means that the EPA may

not categorically exclude EPA grant recipients from serving on

advisory committees, given this Court’s conclusion that the

EPA’s reasoning and record rendered its decision to do so

arbitrary and capricious.     The EPA must simply return to the

standards that it historically applied until those standards

were altered by the Directive.


                                   3
         Case 1:19-cv-05174-DLC Document 50 Filed 04/15/20 Page 4 of 4



                                 Conclusion

     The provision of the Directive specifying that “no member

of an EPA federal advisory committee be currently in receipt of

EPA grants, either as principal investigator or co-investigator,

or in a position that would otherwise reap substantial direct

benefits from an EPA grant,” is vacated and this matter is

remanded.     The Clerk of Court shall close this case.



Dated:       New York, New York
             April 15, 2020


                                    ____________________________
                                           DENISE COTE
                                    United States District Judge




                                      4
